Opinion issued September 23, 2004







In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-00703-CV
____________

IN RE RICHARD JAXSON , Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM  OPINION
          On July 6, 2004, we struck relator’s petition for writ of mandamus for
noncompliance with the Texas Rules of Appellate Procedure and provided that the
deadline for filing a conforming document was July 26, 2004.  July 26, 2004 has
passed and relator has not filed a conforming document.
          Accordingly, relator’s petition for writ of mandamus is dismissed for want of
prosecution.
 
PER CURIAM
Panel consists of Chief Justice Radack and Justices Nuchia and Hanks.